Title: To Thomas Jefferson from Henry Dearborn, 30 January 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        30 Jan. 1805
                     
                  
                  Having been honoured with your note enclosing a letter to the Mayor of N. York, I can only observe, that as far as I am capable of Judging, every idea is convey’d in the letter which the nature of the subject requires.
                  Yours.
                  
                     H. Dearborn 
                     
                  
               